Citation Nr: 0938709	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  01-06 130A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the grant of a 30 percent rating for mitral valve 
prolapse (MVP).

(The issue of entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code, is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a January 1997 rating 
decision, implementing a December 1996 Board decision that 
awarded service connection for MVP, effective June 11, 1986.  
The Veteran perfected an appeal with respect to the initial 
(noncompensable) disability rating assigned.

During the course of this appeal, in November 1998 and 
January 2001 rating decisions, the Washington, DC RO 
(Washington RO) assigned a 10 percent rating, effective 
June 11, 1986, and a 30 percent rating, effective January 12, 
1998, respectively.  The claims file was later transferred to 
the Baltimore, Maryland RO (Baltimore RO).

In April 2002, the Veteran testified at a Central Office (CO) 
hearing before the undersigned Veterans Law Judge in 
Washington, DC.  During that hearing, the Veteran clearly 
indicated that he was not in disagreement with the current 30 
percent rating assigned for his service-connected MVP, but 
rather the effective date assigned for that rating.  As such, 
the issue in appellate status is as characterized on the 
title page.

In a July 2002 decision, the Board denied the Veteran's claim 
for an effective date earlier than January 12, 1998, for the 
current 30 percent rating for his service-connected MVP.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2003 Order, 
the Court granted the parties' joint motion for remand, 
vacating the Board's July 2002 decision and remanding the 
case for compliance with the terms of the joint motion.

In August 2004 and June 2006, the Board remanded the case for 
further notice and development to comply with the Court's 
Order.

As final preliminary matters, the Board notes that, in a 
November 2004 statement, the Veteran requested that the RO 
reconsider the denials of his petitions to reopen claims for 
service connection for hypertension and athlete's foot and 
his claims for severe onychomychosis and a dental condition 
secondary to MVP.  In an April 2004 rating decision, the 
Washington RO denied service connection for a dental 
condition and determined that new and material evidence had 
not been received to reopen a claim for service connection 
for hypertension.  In a September 2004 rating decision, 
issued in November 2004, the Washington RO awarded service 
connection for hypertension and assigned an initial 10 
percent rating, effective June 3, 2003.  In a December 2004 
letter from the RO to the Veteran, the RO incorrectly 
indicated that his motion for reconsideration was being 
referred to the Board.  In an October 2004 rating decision 
issued in November 2004, the RO denied service connection for 
onychomycosis.  In September 2008, the Veteran submitted a 
notice of disagreement (NOD) with the 2004 denial of his 
service-connection claim for onychomycosis.  In January 2009, 
the Veteran filed a claim for an increased rating for 
hypertension.  In a May 2009 letter, the Baltimore RO 
informed the Veteran that his NOD was untimely and that he 
could appeal the fact that his appeal was not timely filed 
with regard to onychomycosis.  In a May 2009 response titled 
a "Motion for Reconsideration", the Veteran stated that he 
had filed a timely appeal for both hypertension and 
onychomycosis and that the claims before the VA were now 
requests for increased ratings.  Except for hypertension, the 
Veteran is not service connected for any of the 
disorders/conditions discussed in this paragraph, and none of 
these issues are currently in appellate status before the 
Board.  Therefore, these matters, along with his increased 
rating claim for hypertension, are referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  In July 1986, the RO received the Veteran's service-
connection claim for MVP; in a December 1996 decision, the 
Board granted service connection for MVP, which was 
implemented in a January 1997 rating decision.   

2.  Prior to January 12, 1998, the evidence of record does 
not show that the Veteran's MVP was analogous to: rheumatic 
heart disease or a diastolic murmur or a definitely enlarged 
heart; a complete auriculoventricular block without syncope, 
or that a pacemaker had been inserted; arteriosclerotic heart 
disease following typical coronary occlusion or thrombosis, 
or with a history of substantiated anginal attack with 
ordinary manual labor feasible; hypertensive heart disease 
with definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, dyspnea on exertion, more than 
light manual labor precluded; or severe, frequent attacks of 
paroxysmal tachycardia. 


CONCLUSION OF LAW

The criteria for an effective date prior to January 12, 1998, 
for the assignment of a 30 percent rating for MVP, are not 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1986-1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found in the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009)).  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As explained above, the initial unfavorable decision granting 
service connection and assigning an initial noncompensable 
disability rating and effective date was issued prior to the 
enactment of the VCAA.  Even so, the Board notes that 
collectively January 2005 and August 2006 letters provided 
notice to the Veteran regarding the assignment of effective 
dates, consistent with Dingess/Hartman, and statements of the 
case (SOCs) dated in March 1999 and July 2001 and 
supplemental SOCs (SSOCs) dated in April 2005, January 2007, 
and May 2009 set forth the criteria governing the assignment 
of disability ratings and effective dates and readjudicated 
his earlier effective date claim.  The letters also provided 
the Veteran with what information and evidence must be 
submitted by the him, what information and evidence would be 
obtained by VA, and that he should send the information 
describing additional evidence or the evidence itself to the 
VA.

After the Veteran was afforded opportunity to respond to each 
notice identified above, the May 2009 SSOC reflects 
readjudication of the claim decided herein on appeal.  Hence, 
while all of this notice was provided after the rating 
actions on appeal, the Veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The Board finds no prejudice to the Veteran in proceeding 
with the present decision with regard to the Veteran's claim.  
The Veteran has given testimony and made statements, to 
include through his representative/attorney, indicating 
actual knowledge of what would be required for the assignment 
of an earlier effective date for a 30 percent rating.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has met its duty to assist the Veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A (a), (b), (c).  Specifically, the VA secured and 
associated with the claims file all available evidence 
pertinent to the claim on appeal, including service treatment 
records, reports of private and VA examinations, lay and 
private physicians' statements, and pertinent private and VA 
treatment records.  The Washington, DC VA Medical Center 
(VAMC) responded that they had no more records for the period 
prior to 1999.  The CO hearing testimony and statements 
submitted by the Veteran and others, on his behalf, have also 
been associated with the record.  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
Board's remands with regard to the claim decided on appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (holding that a party alleging defective notice has 
the burden of showing how the defective notice was harmful).

II. Background

Service treatment records reflect that clinical findings for 
the Veteran's heart were noted as normal on an August 1979 
enlistment examination report.  In October 1985, the Veteran 
was referred for further evaluation of chest pains and 
elevated blood pressure prior to undergoing oral surgery.  In 
November 1985, he complained of left-sided chest pain while 
at rest and reported a life long heart murmur of unknown 
etiology.  On examination, he had sinus tachycardia with 
Grade II/VI systolic ejection murmur across the back of the 
heart, at apex.  Blood pressure readings taken over a 25-
minute interval were: 180/90, 188/98 and 174/84.  He was sent 
to the emergency room at the Jacksonville, Florida Naval 
Hospital, where his blood pressure readings were 160/60 and 
160/70.  Chest x-rays were normal; while an ECG revealed 
early repolarization.  The assessment was rule out MVP.  

At a December 1985 evaluation, a Grade II/VI systolic murmur 
was noted, but no chest pain to palpation.  Blood pressure 
readings were 166/80 and 152/88.  The assessment included MVP 
and hypertension.  He was prescribed a stress management 
course and continued on Inderal.  A December 1985 
echocardiogram (ECHO) revealed MVP; no other valvular disease 
was noted.  An addendum reflected that another physician had 
examined the Veteran, read the ECHO and agreed with the 
diagnosis of MVP with an aortic murmur secondary to high 
output in young healthy male.  

In January 1986, a Medical Evaluation Board report revealed 
that the Veteran was well until being diagnosed with MVP.  On 
examination, the Veteran's blood pressure was 140/80 in both 
arms.  Examination of the heart revealed regular rate and 
rhythm, with a Grade II/VI systolic ejection murmur in the 
left sternal border and in the right second intercostal 
space, with slight radiation to the carotid.  He was 
initially evaluated with an exercise stress test, which the 
Veteran completed without any problems to over 93 percent of 
his maximal heart rate.  He did experience some chest pain 
during this period of time, which had no association with any 
sinus tachycardia (ST) segment abnormalities.  The test was 
interpreted as entirely normal, a negative stress test.  The 
cardiologist who performed the examination indicated that, in 
view of the information gleaned, no further evaluation of the 
Veteran's cardiac status was indicated and that his chest 
pain was of noncardiac etiology.  A CAT scan was done and was 
entirely within normal limits.  The final diagnoses included 
chest pain, noncardiac etiology; MVP; and severe personality 
disorder.  A Physical Evaluation Board report dated the 
following month included the same diagnoses. 

On an August 1986 VA examination report, the Veteran stated 
that he had a past history of labile hypertension, but was 
not on medication.  He gave a history of MVP and occasional 
sharp chest pains with no other symptoms.  On examination, no 
clicks were noted at the lower left and upper right sternal 
borders.  At that time, the Veteran's blood pressure readings 
were 140/80, 140/82 and 140/82.  His pulse was 72.  Chest x-
rays revealed heart was normal in size and configuration.  An 
electrocardiogram (ECG) showed only sinus bradycardia and 
early repolarization; otherwise normal ECG.  The diagnoses 
included normal cardiovascular examination.

During an August 1986 VA psychiatric examination, the Veteran 
gave a history of hospitalization when he earlier developed 
dizziness, a headache and chest pains.  The examiner felt 
that the Veteran might have had a panic attack, adding that a 
panic disorder is seen sometimes in individuals with MVP.    

A September 17, 1986 VA echocardiogram (ECHO) failed to 
detect either mitral or tricuspid regurgitation.  It did 
reveal normal regional wall motion and normal aortic valve, 
right and left atrial enlargement, and slightly thick 
anterior mitral leaflet.  No evidence of MVP was found.

In a November 1986 rating decision, the Washington RO denied 
service connection for MVP with chest pains because it was 
considered a constitutional or developmental abnormality.  

In a December 1986 NOD, the Veteran stated that he was 
diagnosed with MVP while on active duty and that he continued 
to experience considerable difficulty with his heart 
condition, but received no treatment for it during five years 
of service until November of 1985, when his blood pressure 
was out of control and he was having severe chest pain.

Between May 1987 and August 1987, the Veteran primarily was 
treated for left foot problems at the Washington, DC VAMC. 

In a December 1987 private medical evaluation record, G. I. 
S., M.D. indicated that clinically and by ECG, there was no 
evidence of left ventricular enlargement.  Blood pressure 
readings were 130/82 (right arm) and 138/88 (left arm).  His 
pulse was 60.  There was no cyanosis or clubbing, nor 
abnormality of the jugular venous pulse or pressure noted on 
examination.  There was no evidence of right ventricular 
enlargement.  Auscultation revealed a mid-systolic click at 
the apex, but no murmur or gallops.  There were no bruits 
over the carotid arteries.  An ECG was consistent with the 
August 1986 VA ECG and showed only sinus bradycardia and 
early repolarization; otherwise normal ECG.  Although there 
was an apical systolic click consistent with mitral prolapse, 
there was no evidence of mitral regurgitation.  The 
impression was possible MVP (click only, no murmur).  Dr. G. 
I. S. felt that any prolapse would have to be confirmed by an 
ECHO, so he had no further comment on the possibility of a 
cardiac enlargement.

A May 6, 1988 VA chest x-ray revealed that the heart was at 
the upper limit of normal in transverse diameter and the 
aorta was normal size.  A contemporaneous ECG was noted to be 
borderline when compared with an ECG of August 25, 1986.

In a May 1988 VA examination report signed in June 1988, the 
examiner reiterated the Veteran's prior history of MVP and 
vague chest pains.  On examination, jugular venous pressure 
was within normal limits.  Coronary I/IV showed early signal 
enhancement ratio at the lower left and upper right sternal 
borders.  Blood pressure reading was 130/80.  His pulse was 
64.  After review of the chest x-ray and ECG results, the 
diagnosis was doubt MVP.  The examiner noted that the Veteran 
had failed to report for an ECHO.

A May 25, 1988 VA ECHO revealed mild concentric left 
ventricular wall thickening; otherwise the study was normal.  

An October 1988 private ECHO showed that the mitral valve 
appeared to be thin and opened normally.  There were no 
diagnostic criteria for MVP.  Color flow Doppler evaluation 
also appeared to be within normal limits.  The interpretation 
was no significant echocardiographic abnormalities detected; 
study appeared to be within normal limits.

As repeated diagnostic studies performed following service 
disclosed either thickened anterior mitral leaflet or mild 
concentric left ventricular wall thickening-either of which 
would represent a congenital or developmental anomaly, and 
not a disease for which service connection could be granted 
and, as the presence of MVP had not been confirmed, service 
connection for a valvular heart disorder was denied in a 
September 1990 Board decision.  The Veteran appealed the 
Board's decision to the Court.  In a March 1992 single-judge 
Memorandum Decision, the Court vacated the Board's September 
1990 decision and remanded the case to obtain additional 
medical records and for readjudication.

In a January 1994 statement, H. K. C., M.D., indicated that 
the Veteran had a history of stress aggravation of MVP; that 
the stress was related to his job in the military; and that, 
after his retirement from the military, his MVP had been 
asymptomatic since then.  He was suffering from exquisite 
back pain and had a documented ruptured disk.  At that time, 
the Veteran denied a history of chest pain, shortness of 
breath (SOB), palpitations, dyspnea on exertion, paroxysmal 
nocturnal dyspnea (PND), orthopnea, or leg edema.  On 
examination, blood pressure reading was 130/70; pulse was 55.  
There was no jugular venous distention (JVD) or carotid 
bruits noted.  Cardiovascular examination revealed S1, S2 
normal; a mid-systolic click and murmur were appreciated.  
Dr. H. K. C. also reported that an ECHO had revealed a mid-
systolic prolapse in the mitral valve with trace mitral valve 
regurgitation on a cardiac Doppler, no left ventricular 
hypertrophy was present.  This physician concluded that the 
Veteran had classic MVP syndrome with trace mitral valve 
regurgitation.  Since the Veteran was otherwise asymptomatic, 
no medical therapy was needed at that time.

In a February 1996 Resignation from the Postal Service, the 
Veteran indicated that he was resigning because of the years 
of constant harassment, retaliation, and reprisal placed on 
him by postal management officials due to his personal 
injuries (military and an automobile accident) and prior EEO 
complaints.

During several hearings held on appeal, the Veteran testified 
that he first experienced symptoms during service and that 
his MVP was not diagnosed until several years after entering 
military service.

In a December 1996 decision, the Board granted service 
connection for valvular disease, namely MVP.

An August 1998 VA chest x-ray showed cardiac size was normal.  
An August 20, 1998 VA ECG revealed sinus bradycardia with 
sinus arrhythmia; nonspecific ST abnormality.  

During a September 1999 VA examination, the Veteran described 
first having hypertension in 1984, and began treatment with 
propranolol (Inderal), which was discontinued after two weeks 
because of complaints of lightheadedness and dizziness.  He 
reported that his blood pressure was intermittently elevated 
and, because of the Veteran's concerns about side effects 
when out at sea, no medication was used.  Diet intervention 
was employed and increased exercise and stress avoidance for 
the next 10 years.  He gave a history of first being 
diagnosed in 1984 with MVP.  He complained of occasional 
chest pains, lightheadedness, numbness in his hands and 
palpitations during flare-ups of valvular disease.  The 
Veteran indicated that his symptoms were present every day 
though his flare-ups occurred about three or four times a 
year.  He claimed that he missed about two weeks of work due 
to his symptoms.  

On examination his blood pressure was 140/80 bilaterally.  
Pulse was regular at 72.  Cardiovascular examination revealed 
regular rate and rhythm with a 1/6 late systolic murmur 
proceeded intermittently by mid-systolic click, best 
auscultated upon him standing over an apex position.  There 
was a slight increase upon hand grip.  No rubs or gallops 
were auscultated.  He had normal S1 and S2.  Jugular venous 
pressure was measured at 6 cm above sternal angle.  He had 
good carotid pulses.  Extremities revealed no clubbing, 
cyanosis or edema.  There was no evidence of: arterial-venous 
nicking, exudate formation, hemorrhage activity or 
papilledema.  The examiner indicated that the August 1998 
chest x-rays were normal and that the ECG did not reveal any 
ischemic or hypertrophic changes.  The diagnoses included 
borderline hypertension and more probable than not MVP, 
awaiting confirmation with ECHO.

In a July 2003 response, the Washington, DC VAMC indicated 
that they had no treatment records for the Veteran dated in 
1986.  In a December 2006 response, the Washington, DC VAMC 
indicated that no additional records were available for the 
period prior to 1999.

III.  Earlier Effective Date

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the day following separation from active service 
or the date entitlement arose, if the claim is received 
within one year after separation from service; otherwise, the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. 
§ 3.400(a), (b).

Section 5110(b)(2) of Title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within one year from such date, the effective 
date is the date of receipt of claim); Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 C.F.R. § 
3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file an NOD with 
a determination by the agency of original jurisdiction (here, 
the RO) within one year from the date that that agency mails 
notice of the determination to him or her.  Otherwise, that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302 (1996).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 
C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1996).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Under the provisions of 38 C.F.R. § 3.157(a), the effective 
date of pension or compensation benefits (such as a claim for 
increase or to reopen) will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  VA 
or uniformed services medical records may form the basis of 
an informal claim for benefits where a formal claim for 
service connection has already been denied or allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim. The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

The Board has carefully reviewed the evidence of record and 
finds that the claim for an effective date earlier than 
January 12, 1998, for the award of a 30 percent rating for 
MVP, must be denied.

In a January 1997 rating decision, the Veteran was awarded 
service connection for MVP and assigned an initial 
noncompensable disability rating, effective June 11, 1986, 
the day following his discharge from service.  The Veteran 
appealed the initial disability rating assigned.  During the 
course of this appeal, in November 1998 and January 2001 
rating decisions, the Washington RO assigned an initial 10 
percent rating, effective June 11, 1986, and a 30 percent 
rating, effective January 12, 1998, respectively.  In a 
February 2001 NOD, the Veteran disagreed with the effective 
date assigned for the 30 percent rating, stating that it 
should be retroactive back to 1986.  During his 2002 hearing, 
the Veteran indicated that he did not disagree with the 30 
percent rating, only to the effective date assigned.  Since 
the Veteran's appeal stems from the initial rating decision 
granting service connection and the Veteran's original claim 
for service connection was filed within the year following 
his discharge from service, the effective date cannot be 
earlier than June 11, 1986.

In this case, to warrant an earlier effective date, there 
must also be evidence that shows the Veteran's MVP met the 
criteria for a 30 percent rating prior to January 12, 1998 
under the former rating criteria and when he met it, that is, 
the date entitlement arose.

In a September 2008 statement, the Veteran's attorney 
acknowledged that the schedule for evaluating cardiovascular 
conditions prior to January 12, 1998 differs from the current 
rating criteria.  See 62 Fed. Reg. 65,207-65,224 (December 
11, 1997).  In light of the Veteran's symptoms, his attorney 
felt that the most appropriate diagnostic code to evaluate 
the Veteran's symptoms would be under former Diagnostic Code 
7013 for rating paroxysmal tachycardia.  As the Veteran did 
experience frequent bouts of tachycardia, his attorney 
asserts that a 30 percent rating is warranted.

Prior to January 12, 1998, the criteria for rating 
cardiovascular diseases did not provide separate criteria for 
evaluating MVP.  See 38 C.F.R. § 4.104 (in effect prior to 
January 12, 1998).  When an unlisted condition is encountered 
it is permissible to rate it under a closely related disease 
or injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  The January 1997 
noncompensable rating was assigned by evaluating the 
Veteran's symptoms as analogous to an auriculoventricular 
block, under former Diagnostic Code 7015.  Under that 
diagnostic code, a 30 percent rating was warranted for a 
complete block, without syncope or minimum rating when 
pacemaker had been inserted; and a 10 percent rating was 
warranted for an incomplete, asymptomatic block, without 
syncope or need for medicinal control after more than one 
year.  38 C.F.R. § 4.104 (in effect prior to January 12, 
1998).

Subsequently, under the current rating criteria, the 
Veteran's symptoms have been rated as analogous to valvular 
heart disease (including rheumatic heart disease), under 
Diagnostic Code 7000.  38 C.F.R. § 4.104 (in effect from 
January 12, 1998).

Under former Diagnostic Code 7000, pertaining to rheumatic 
heart disease, a 30 percent rating was warranted from the 
termination of an established service episode of rheumatic 
heart fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for three 
years, or diastolic murmur with characteristic ECG 
manifestations or definitely enlarged heart; a 10 percent 
rating was warranted with identifiable valvular lesion, 
slight, if any dyspnea, the heart not enlarged; following 
established active rheumatic heart disease.  38 C.F.R. 
§ 4.104 (in effect prior to January 12, 1998).

Under former Diagnostic Code 7005, pertaining to 
arteriosclerotic heart disease, a 30 percent rating was 
warranted following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack, ordinary 
manual labor feasible.  Id.

Under former Diagnostic Code 7007, pertaining to hypertensive 
heart disease, a 30 percent rating was warranted with 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, which may later have been 
reduced, dyspnea on exertion, more than light manual labor 
was precluded.  Id.

Under former Diagnostic Code 7013, pertaining to paroxysmal 
tachycardia, a maximum 30 percent rating was warranted for 
severe, frequent attacks; and a 10 percent rating was 
warranted for infrequent attacks.  Id.

Under former Diagnostic Code 7014, pertaining to sinus 
tachycardia, a maximum 10 percent rating was warranted for 
persistently 100 or more in recumbent position.  Id.

Prior to January 12, 1998, the Veteran's MVP was nearly 
asymptomatic.  Repeated diagnostic studies performed 
following service disclosed either thickened anterior mitral 
leaflet or mild concentric left ventricular wall thickening, 
but not an enlarged heart.  He had not had a heart valve 
replacement or any type of heart surgery, such as, coronary 
artery bypass, so as to warrant a rating under former 
Diagnostic Codes 7016 and 7017.  Id.  Nor had he had an 
auriculoventricular block or a pacemaker inserted so as to 
warrant a rating under former Diagnostic Code 7015.  The 
Veteran had not had any episodes of rheumatic heart fever or 
any evidence of a diastolic murmur or a definitely enlarged 
heart on chest x-rays or ECHOs.  He had not suffered a 
typical coronary occlusion or thrombosis nor did he have a 
history of anginal attacks.  The Veteran had not had 
sustained diastolic hypertension of 100 or more; generally, 
his diastolic pressure had ranged from 70 to 88 since his 
discharge from service.  Although ECGs revealed sinus 
bradycardia, they did not show sinus or paroxysmal 
tachycardia.  Tachycardia is defined as excessive rapidity in 
the action of the heart; the term is usually applied to a 
heart rate above 100 beats per minute in an adult and is 
often qualified by the locus of origin as well as by whether 
it is paroxysmal or nonparoxysmal.  See Dorland's Illustrated 
Medical Dictionary 1850 (30th ed. 2003).  It was not until an 
August 20, 1998 VA ECG that sinus arrhythmia was noted; while 
a contemporaneous chest x-ray showed cardiac size was normal.  
Since his discharge from service, the Veteran's heart rate or 
pulse ranged from 55 to 72.  

In a January 1994 statement, Dr. H. K. C. indicated that the 
Veteran had a history of stress aggravation of MVP; that the 
stress was related to his job in the military; and that, 
after his retirement from the military, his MVP had been 
asymptomatic since then.  At that time, the Veteran denied a 
history of chest pain, SOB, palpitations, dyspnea on 
exertion, PND, orthopnea, or leg edema.  Thus, prior to 
revision to the rating criteria on January 12, 1998, the 
Veteran did not meet the schedular criteria for a 30 percent 
rating under any diagnostic code pursuant to the provisions 
of 38 C.F.R. § 4.104 (in effect prior to January 12, 1998).  

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that an effective date 
earlier than January 12, 1998 for the award of a 30 percent 
rating for the Veteran's service-connected MVP is warranted.  
There is no doubt to be resolved in the Veteran's favor.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








(CONTINUED ON NEXT PAGE)
ORDER

An effective date prior to January 12, 1998 for the grant of 
a 30 percent rating for MVP is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


